Hill, J.
1. “The property of collectors, and of their sureties, is bound, from the execution of their bonds, for the payment of taxes collected and the discharge of their duties.” Civil Code (1910), § 1190, as amended by the act of 1917 (Acts 1917, p. 198).
2. “If any collector shall fail to settle his accounts with the comptroller-general in terms of the law, he shall issue execution against him and his sureties for the principal amount, with interest at the rate of twenty per cent, per annum on said amount; provided, that if upon a final settlement it should appear that said collector was entitled to credits at the time he is required by law to settle, the comptroller-general may allow the same, and charge such interest only on the amount for which the collector is in default, together with all the costs and attorney’s fees incurred by reason of the issuance of said execution.”' Civil Code (1910), § 1187.
3. The Bank of Wrightsville was not entitled to a superior lien on account of subrogation to the rights of the State. Erwin v. Brooke, 159 Ga. 683 (126 S. E. 777).
*293No. 5161.
May 14, 1926.
A. L. Hatcher, for plaintiff. J. L. Kent, contra.
4. It follows from the preceding headnotes that the plaintiff in fi. fa., tinder the law, was entitled to a lien superior to that held by the bank. The court having held contrary to this ruling, the judgment mus be reversed. Judgment reversed.

All the Justices concur.